Mathews, J.

delivered the opinion of the court.
The facts and principles of the law, which must govern in this case, are similar to those which appear in the case of the same plaintiffs against Flint, already decided; with this exception, that the act of partition alleged to have been made in Alabama, was rejected by the judge a quo; and the verdict and judgment below were for the defendant.
It is, therefore, ordered, adjudged and decreed, that the • judgment of the District Court, be affirmed with costs.